                                                                        FILED
                                                                           APR 1 0 2019
                                                                        Clerk, U.S. District Court
                  IN THE UNITED STATES DISTRICT COURT                      District Of Montana
                      FOR THE DISTRICT OF MONTANA                                Missoula

                           MISSOULA DIVISION



 THE DEPOT, INC., a Montana                          CV 16-74-M-DLC
 Corporation, UNION CLUB BAR,
 INC., a Montana Corporation, and
 TRAIL HEAD, INC., a Montana                               ORDER
 Corporation, on behalf of themselves
 and all those similarly situated,

                      Plaintiffs,

         vs.

 CARING FOR MONTANANS, INC.,
 F/K/A BLUE CROSS AND BLUE
 SHIELD OF MONTANA, INC.,
 HEAL TH CARE SERVICE CORP., and
 JOHN DOES I-X,

                      Defendants.

      On February 7, 2019, the Ninth Circuit issued an opinion affirming in part

and reversing in part this Court's Order of June 23, 2017. The Ninth Circuit

remanded the case to this Court to determine whether it should retain jurisdiction

over the Plaintiffs' state law claims.

      IT IS ORDERED that the parties shall file simultaneous briefs, not to

exceed 3250 words, setting forth their positions on whether the Court should


                                         -1-
retain jurisdiction on or before April 19, 2019. No reply briefs shall be filed.

      DATED this ( t,cktday of April, 2019.




                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                         -2-
